DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 06/26/2022, with respect to the objections of Claims 23, 27, and 29-42 have been fully considered and are persuasive. The cancellation of Claims 28-42 has been acknowledged. The objection of Claims 23, 27, and 29-42 has been withdrawn. 
Applicant’s arguments, see page 6, filed 06/26/2022, with respect to the rejection of Claims 23, 27, and 29-42 under 35 U.S.C. §. 112(b) have been fully considered and are persuasive. The cancellation of Claims 28-42 has been acknowledged. The rejection of Claims 23, 27, and 29-42 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see page 6, filed 06/26/2022, with respect to the rejection of Claims 23, 27, and 29-42 under 35 U.S.C. §. 103 have been fully considered and are persuasive. The cancellation of Claims 28-42 has been acknowledged. The rejection of Claims 23, 27, and 29-42 under 35 U.S.C. § 103 has been withdrawn. 
Applicant's arguments filed 06/26/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 23, 27, and 29-42 under 35 U.S.C. § 101, the applicant has argued amended claims 23 and 27 tie calculations based upon transducer data to both calibration and subsequent tracking of hemodynamic parameters of the subject, reciting the steps of the algorithm for both the calibration step and subsequent pressure tracking. These steps and structure, as now claimed, amount to significantly more than mere calculations because the provide for real world significant output, the monitor over time of the subject’s hemodynamic parameters. However, real world significant output of vital sign monitoring is still generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h), which is not enough to amount to significantly more than mere calculations. Calculating vital sign parameters from data is not improvements to the functioning of a computer, applying a particular treatment, using a particular machine that is integral to the claim, effecting a transformation to a different state or thing, or adding a specific limitation other than what is well-understood, routine, conventional activity in the field, all of which can amount to significantly more than a judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27 and 43-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "at least one of the values for the harmonic frequencies H1 to H10 of the DFT of the first transducer signal segment".  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of H4 to H10 anywhere in the claims—only H1 to H3 were previously introduced. For the purposes of substantive examination, the examiner is interpreting this limitation as "at least one of the values for harmonic frequencies H1 to H10 of the DFT of the first transducer signal segment".  
Claim 23 recites the limitation "wherein a combined model of the cardiovascular system for the subject and the tracking sensor has a set of parameters”. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a tracking sensor anywhere in the claims. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein a combined model of the cardiovascular system for the subject and a tracking sensor has a set of parameters”.  
Claim 23 recites the limitation “wherein the digital processing system is designed to determine a value for each member of the set of parameters”. It is unclear what exactly “each member” is referring to, as “members” was not previously introduced. For the purposes of substantive examination, it is presumed “each member” is referring to individual variables in a set of variables, i.e. the set of parameters.
Claims 43-50 are rejected by virtue of dependence on Claim 23.
Claim 27 recites the limitation "at least one of the values for the harmonic frequencies H1 to H10 of the DFT of the first transducer signal segment".  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of H4 to H10 anywhere in the claims—only H1 to H3 were previously introduced. For the purposes of substantive examination, the examiner is interpreting this limitation as "at least one of the values for harmonic frequencies H1 to H10 of the DFT of the first transducer signal segment".  
Claim 27 recites the limitation "wherein a combined model of the cardiovascular system for the subject and the tracking sensor has a set of parameters”. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a tracking sensor anywhere in the claims. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein a combined model of the cardiovascular system for the subject and a tracking sensor has a set of parameters”.  
Claim 27 recites the limitation “wherein the digital processing system determining a value for each member of the set of parameters”. It is unclear what exactly “each member” is referring to, as “members” was not previously introduced. For the purposes of substantive examination, it is presumed “each member” is referring to individual variables in a set of variables, i.e. the set of parameters.
Claims 51-58 are rejected by virtue of dependence on Claim 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A system for…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of estimating values of hemodynamic parameters of a subject, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, 
“receives the signal generated by the transducer comprising plural 11sampled values correlated to arterial pressure in the subject” encompasses the user manually/mentally receiving a signal generated by the transducer comprising plural 11sampled values correlated to arterial pressure in the subject, e.g. visually, audibly, or through haptic means. 
“determine a calibration value for each one of Mean Arterial Pressure (MAP); and Pulse Pressure (PP), for the subject, from calibration sensor data obtained from 15a calibration sensor sensing arterial pressure of the subject”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a calibration value for each one of mean arterial pressure and pulse pressure from calibration sensor data obtained from 15a calibration sensor sensing arterial pressure of the subject, e.g. visually, audibly, or through haptic means. 
“determine from the signal generated by the transducer, a first transducer signal segment that spans a first tracking time period during which the subject had an integral number of cardiac cycles”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a first transducer signal segment that spans a first tracking time period during 25which the subject had an integral number of cardiac cycles. 
“perform a Discrete Fourier 27Transform (DFT) on the first transducer signal segment, which results in a frequency domain representation of the first transducer signal segment, which includes a value for H0, wherein H0Page 1 of 8SENS0018-PCTUS3 is the DC component, and values for harmonics H1, H2, and H3”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing a Discrete Fourier 27Transform. 
“calculate an FSUB value, wherein 5the FSUB value is an output of a DC component estimating function, FSUB; 6wherein the DC component estimating function, FSUB, outputs a real number and is a 7function of (1) the calibration value for MAP; (2) the calibration value for PP, and (3) at least 8one of the values for the harmonic frequencies H1 to H10 of the DFT of the first transducer 9signal segment”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating a value, 6a function used outputs a real number and is a 7function of 3 other numerical values. 
“calculate a first normalized output 13for the first transducer signal segment, by dividing each of the values for the frequency domain 14representation of the first transducer signal segment, other than the value for H0, by the FSUB 15value”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally dividing values, i.e. performing a mathematical calculation. 
“wherein a combined model of the cardiovascular system for the subject and the tracking sensor has a set of parameters; wherein the digital processing system is designed to determine a value for each member of the set of parameters by fitting the combined model to the first normalized output, to result in a first set of parameter values”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a value by fitting a model to an output, to result in 20a first set of values.
“calculate a second normalized output of the DFT of tracking sensor data using data obtained from the subject during a second tracking time period”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating an output using data obtained from the subject during a tracking time period. 
“fit the combined model to the second 27normalized output, while holding constant at least one value of the first set of parameter values determined from the fitting of the combined model to the first normalized output, to result in a Page 2 of 8SENS0018-PCTUS3second set of parameter values”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally fitting a model to an output, while holding constant at least one value of parameter values determined from the fitting of the model to the first normalized output, to result in a Page 2 of 8SENS0018-PCTUS3second set of parameter values. 
“calculate the estimated 3hemodynamic values for at least one of MAP, PP, Systolic Pressure (Ps), Diastolic Pressure (Pd), 4for the subject during the second tracking time period, using the second set of parameter values 5and the combined model”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating an estimated 3hemodynamic values for at least one of MAP, PP, Systolic Pressure (Ps), Diastolic Pressure (Pd), 4for a subject during a tracking time period, using a second set of parameter values 5and a model.
Finally, “wherein the digital processing system is designed to store or transmit the calculated 9hemodynamic values” and the additional instances of “wherein the digital processing system is designed to store….” values, parameters, and frequency domain representations, as drafted, under their broadest reasonable interpretation, encompass the user manually/mentally storing and transmitting values. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
The calibration values, MAP, PP, Ps, Pd, transducer data, FSUB, combined model, and estimated hemodynamic value do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). “A transducer designed to generate a signal comprising plural sampled values correlated to arterial pressure in the subject” does not add more than insignificant extra-solution activity to the judicial exception, as it is directed towards mere data gathering, and is incidental to the primary process and merely a nominal or tangential addition to the claim. See MPEP 2106.05(g)] Furthermore, “a digital processing system comprising a digital processing unit and digital memory for 8processing digital data” and each instance of “wherein the digital processing system is designed to..” do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using generic digital computer components cannot provide an inventive concept. The claim is not patent eligible. 
	
	Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A method…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of estimating values of hemodynamic parameters of a subject, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, 
“receives the signal generated by the transducer comprising plural 11sampled values correlated to arterial pressure in the subject” encompasses the user manually/mentally receiving a signal generated by the transducer comprising plural 11sampled values correlated to arterial pressure in the subject, e.g. visually, audibly, or through haptic means. 
“determining a calibration value for Mean Arterial Pressure (MAP); and Pulse Pressure (PP), for the subject, from calibration sensor data obtained from 15a calibration sensor sensing arterial pressure of the subject”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a calibration value for each one of mean arterial pressure and pulse pressure from calibration sensor data obtained from 15a calibration sensor sensing arterial pressure of the subject, e.g. visually, audibly, or through haptic means. 
“determining, from the signal generated by the transducer, a first transducer signal segment that spans a first tracking time period during which the subject had an integral number of cardiac cycles”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a first transducer signal segment that spans a first tracking time period during 25which the subject had an integral number of cardiac cycles. 
“performing a Discrete Fourier 27Transform (DFT) on the first transducer signal segment, which results in a frequency domain representation of the first transducer signal segment, which includes a value for H0, wherein H0Page 1 of 8SENS0018-PCTUS3 is the DC component, and values for harmonics H1, H2, and H3”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing a Discrete Fourier 27Transform. 
“calculating an FSUB value, wherein 5the FSUB value is an output of a DC component estimating function, FSUB; 6wherein the DC component estimating function, FSUB, outputs a real number and is a 7function of (1) the calibration value for MAP; (2) the calibration value for PP, and (3) at least 8one of the values for the harmonic frequencies H1 to H10 of the DFT of the first transducer 9signal segment”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating a value, 6a function used outputs a real number and is a 7function of 3 other numerical values. 
“calculating a first normalized output 13for the first transducer signal segment, by dividing each of the values for the frequency domain 14representation of the first transducer signal segment, other than the value for H0, by the FSUB 15value”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally dividing values, i.e. performing a mathematical calculation. 
“wherein a combined model of the cardiovascular system for the subject and the tracking sensor has a set of parameters; the digital processing system determining a value for each member of the set of parameters by fitting the combined model to the first normalized output, to result in a first set of parameter values”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a value by fitting a model to an output, to result in 20a first set of values.
“calculating a second normalized output of the DFT of tracking sensor data using data obtained from the subject during a second tracking time period”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating an output using data obtained from the subject during a tracking time period. 
“fitting the combined model to the second 27normalized output, while holding constant at least one value of the first set of parameter values determined from the fitting of the combined model to the first normalized output, to result in a Page 2 of 8SENS0018-PCTUS3second set of parameter values”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally fitting a model to an output, while holding constant at least one value of parameter values determined from the fitting of the model to the first normalized output, to result in a Page 2 of 8SENS0018-PCTUS3second set of parameter values. 
“calculating the estimated 3hemodynamic values for at least one of MAP, PP, Systolic Pressure (Ps), Diastolic Pressure (Pd), 4for the subject during the second tracking time period, using the second set of parameter values 5and the combined model”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating an estimated 3hemodynamic values for at least one of MAP, PP, Systolic Pressure (Ps), Diastolic Pressure (Pd), 4for a subject during a tracking time period, using a second set of parameter values 5and a model.
Finally, “the digital processing system storing or transmitting the calculated 9hemodynamic values” and the additional instances of “wherein the digital processing system storing….” values, parameters, and frequency domain representations, as drafted, under their broadest reasonable interpretation, encompass the user manually/mentally storing and transmitting values. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
The calibration values, MAP, PP, Ps, Pd, transducer data, FSUB, combined model, and estimated hemodynamic value do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). “15The transducer generating a signal comprising plural sampled values correlated to arterial 16pressure in the subject” does not add more than insignificant extra-solution activity to the judicial exception, as it is incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). “a digital processing system comprising a digital processing unit and digital memory for processing digital data”, and the use of this system to perform the method steps in the claim do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic digital computer components cannot provide an inventive concept. The claim is not patent eligible. 
Claim 43 recites wherein FSUB is a linear function of H1. As setting FSUB as a linear function of H1 can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 44 recites wherein FSUB is a linear function of H1 and not 17a function of H2 to H10. As setting FSUB as a linear function of H1 and not 17a function of H2 to H10 can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 45 recites wherein FSUB is a linear function of 19{K1 * (MAP/PP) + K2*MAP}, where: K1 is between 3 and 8 and K2 is in the range -0.2 to 0.2. As this linear function can be calculated in the mind or with pen and paper, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 46 recites FSUB = H1 * {K1 * (MAP/PP) + 21K2*MAP}, where K1 is between 3 and 8 and K2 is in the range of -0.2 to 0.2. As this function can be calculated in the mind or with pen and paper, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 47 recites wherein FSUB = H1 * {K1 * (MAP/PP) + 23K2*MAP}, where K1 is 5.6 plus or minus thirty percent and K2 is between -0.1 and 0.1. As calculating this function can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 48 recites wherein the integral number of cardiac cycles 25defined by the first tracking time period is one cardiac cycle. As setting the integral number of cardiac cycles 25defined by the first tracking time period to be one cardiac cycle can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 49 recites where the digital processing system is designed to 27determine the second normalized output by: 
calculating a FSUB tracking value for FSUB using as inputs to FSUB the values for Page 5 of 8SENS0018-PCTUS3MAP and PP from the calibration sensor and the DFT of tracking sensor data using data obtained 2from the subject during the second tracking time period; and 
3dividing values for the DFT of tracking sensor data obtained from the subject during the 4second tracking time period, by the FSUB tracking value.
As calculating an FSUB tracking value and dividing values for the DFT of tracking sensor data can be performed in the mind, this claim recites an abstract idea.
Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 50 recites where the digital processing system is designed to 6determine the second normalized output by: 
7dividing values for the DFT of tracking sensor data obtained from the subject during the 8second tracking time period, by the value for the first harmonic, H1, of the DFT of the tracking 9sensor data obtained from the subject during the second tracking time period. As dividing values can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 51 recites wherein FSUB is a linear function of H1. As setting FSUB as a linear function of H1 can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 52 recites wherein FSUB is a linear function of H1 and not 17a function of H2 to H10. As setting FSUB as a linear function of H1 and not 17a function of H2 to H10 can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 53 recites wherein FSUB is a linear function of 19{K1 * (MAP/PP) + K2*MAP}, where: K1 is between 3 and 8 and K2 is in the range -0.2 to 0.2. As this linear function can be calculated in the mind or with pen and paper, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 54 recites FSUB = H1 * {K1 * (MAP/PP) + 21K2*MAP}, where K1 is between 3 and 8 and K2 is in the range of -0.2 to 0.2. As this function can be calculated in the mind or with pen and paper, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 55 recites wherein FSUB = H1 * {K1 * (MAP/PP) + 23K2*MAP}, where K1 is 5.6 plus or minus thirty percent and K2 is between -0.1 and 0.1. As calculating this function can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 56 recites wherein the integral number of cardiac cycles 25defined by the first tracking time period is one cardiac cycle. As setting the integral number of cardiac cycles 25defined by the first tracking time period to be one cardiac cycle can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 57 recites where the digital processing system is designed to 27determine the second normalized output by: 
calculating a FSUB tracking value for FSUB using as inputs to FSUB the values for Page 5 of 8SENS0018-PCTUS3MAP and PP from the calibration sensor and the DFT of tracking sensor data using data obtained 2from the subject during the second tracking time period; and 
3dividing values for the DFT of tracking sensor data obtained from the subject during the 4second tracking time period, by the FSUB tracking value.
As calculating an FSUB tracking value and dividing values for the DFT of tracking sensor data can be performed in the mind, this claim recites an abstract idea.
Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 58 recites where the digital processing system is designed to 6determine the second normalized output by: 
7dividing values for the DFT of tracking sensor data obtained from the subject during the 8second tracking time period, by the value for the first harmonic, H1, of the DFT of the tracking 9sensor data obtained from the subject during the second tracking time period. As dividing values can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 23, the prior art fails to disclose wherein the FSUB value is an output of a DC component estimating function, FSUB; wherein the DC component estimating function, FSUB, outputs a real number and is a function of (1) the calibration value for MAP; (2) the calibration value for PP, and (3) at least one of the values for the harmonic frequencies H1 to H10 of the DFT of the first transducer signal segment. The closest prior art, Roteliuk, discloses a function ("K-ap'', [0072]) of (1) MAP (Pavg is part of V, [0064]; Vis part of K, [0059]); (2) PP ("σp={max[P(k)]-min[P(k)]} /3", [0050]; max pressure- min pressure is pulse pressure), and (3) at least one of the values for the harmonic frequencies H1 to H10 of the DFT of the first transducer signal segment ("the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component", [0056]; H2 is a "Fourier [ transform] of a measured pressure signal P(t) over [ a] cardiac cycle", [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; Vis part of K, [0059]), but fails to teach wherein calibration values are used or wherein this function is a DC component estimating function.
Claims 43-50 disclose allowable subject matter by virtue of dependence on Claim 23.
Regarding Claim 27, the prior art fails to disclose wherein the FSUB value is an output of a DC component estimating function, FSUB; wherein the DC component estimating function, FSUB, outputs a real number and is a function of (1) the calibration value for MAP; (2) the calibration value for PP, and (3) at least one of the values for the harmonic frequencies H1 to H10 of the DFT of the first transducer signal segment. The closest prior art, Roteliuk, discloses a function ("K-ap'', [0072]) of (1) MAP (Pavg is part of V, [0064]; Vis part of K, [0059]); (2) PP ("σp={max[P(k)]-min[P(k)]} /3", [0050]; max pressure- min pressure is pulse pressure), and (3) at least one of the values for the harmonic frequencies H1 to H10 of the DFT of the first transducer signal segment ("the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component", [0056]; H2 is a "Fourier [ transform] of a measured pressure signal P(t) over [ a] cardiac cycle", [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; Vis part of K, [0059]), but fails to teach wherein calibration values are used or wherein this function is a DC component estimating function.
Claims 51-58 disclose allowable subject matter by virtue of dependence on Claim 23.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Gu et al (US 20180296106 A1), which discloses the estimation of a DC component of a PPG signal.
See the Non-Patent Literature (NPL) to O Serna et al (“Taylor–Fourier Analysis of Blood Pressure Oscillometric Waveforms”), which discloses the estimating of an amplitude of a DC component of a harmonic of a blood pressure oscillometric signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791